Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 11/19/2021 has been received and considered. Claims 1-8, 11-20 and 22 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-8, 11-20 and 22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Moinfar et al. (“Development of an Efficient Embedded Discrete Fracture Model for 3D Compositional Reservoir Simulation in Fractured Reservoirs”) teaches a reservoir simulation method including receiving data representing a subterranean formation, obtaining a matrix grid based on the data representing the subterranean formation, wherein the matrix grid comprises a plurality of matrix grid control volumes, 10generating a fracture network based on the data representing the subterranean formation,  identifying a location of a fracture-fracture intersection within the fracture network, discretizing the fracture network into a plurality of fracture network control 15volumes, wherein the fracture network is discretized independently of the matrix grid, identifying a location of a matrix-fracture intersection between the plurality of matrix grid control volumes and the plurality of fracture network control volumes, 20wherein identifying the location of the matrix-fracture intersection comprises identifying a matrix-fracture intersection, 25calculating a transmissibility for the fracture-fracture intersection and the 
Mustapha (US 9361414 B2) teaches wherein the fracture network is discretized and wherein each of the fracture network control volumes comprises a fracture network control volume center,
none of the prior art of record discloses a reservoir simulations with fracture networks, including:

 (Claim 1) “identifying a matrix-fracture intersection where a matrix grid control volume contains at least one of the fracture network control volume centers;”,
(Claim 12) “identifying a matrix-fracture intersection where a matrix grid control volume contains at least one of the fracture network control volume centers;”,
 (Claim 20) “identifying a matrix-fracture intersection where a matrix grid control volume contains at least one of the fracture network control volume centers;”, and 

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146